DETAILED ACTION
This Office action is in response to the amendment filed on November 17, 2021.
Claims 1-5, 8-14, and 17-19 are pending.
Claims 1, 2, 8-14, and 17-19 have been amended.
Claims 6, 7, 15, 16, and 20 have been canceled.
Claims 1-5, 8-14, and 17-19 are allowed and will be renumbered as 1-15 in the patent.
The objections to Claims 1-11 and 17 are withdrawn in view of Applicant’s amendments to the claims or Examiner’s amendments to the claims or cancellation of the claims.
The 35 U.S.C. § 112(b) rejections of Claims 4, 9, 13, and 14 are withdrawn in view of Applicant’s amendments to the claims or Examiner’s amendments to the claims.
The 35 U.S.C. § 101 rejections of Claims 1-20 are withdrawn in view of Examiner’s amendments to the claims or cancellation of the claims.
For clarity of the prosecution history record, Claims 10-14 are directed to a computer storage medium. It is noted that the Applicant’s specification states that “[c]omputer storage media does not include a carrier wave or other propagated or modulated data signal” (page 28, paragraph [0075]). Thus, such statement appears to provide a special definition that explicitly excludes a computer storage medium from being interpreted as transitory signals per se. Therefore, Claims 10-14 can rely on the special definition and are eligible subject matter under § 101.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Brent R. Lindon (Reg. No. 67,424) on December 17, 2021.

The application has been amended as follows:

AMENDMENTS TO THE CLAIMS
In the “Amendments to the Claims” (received on 11/17/2021), please cancel Claims 6, 7, 15, 16, and 20 and amend Claims 1, 2, 8-14, and 17-19 as follows:

1. (Currently Amended) A method for generating a predicted quality metric for a first software, the method comprising:
receiving first telemetry data from a first group of devices executing the first software;
generating a first quality metric for the first software based on the first telemetry data;
receiving second telemetry data from a second group of devices, wherein the second group of devices is different from the first group of devices;
identifying covariates impacting the first quality metric for the first software based on features included in the first telemetry data and the second telemetry data; [[and]]
a coarsened exact matching utilizing the identified covariates to generate a predicted quality metric for the first software indicating how well the first software functions at the second group of devices; and
generating, by a computing device, an alarm condition when at least one of the first quality metric for the first software or the predicted quality metric for the first software is less than a threshold.

2. (Currently Amended) The method of claim 1, further comprising utilizing a tree-based classifier to identify the covariates impacting the first quality metric for the first software based on the features included in the first telemetry data and the second telemetry data.

3. (Original) The method of claim 2, wherein the tree-based classifier is a random forest classifier.

4. (Previously Presented) The method of claim 2, further comprising training the tree-based classifier with feature data from the first telemetry data and the second telemetry data.

5. (Original) The method of claim 1, further comprising performing the coarsened exact matching using a subset of the identified covariates that are greater than a threshold.

6. (Canceled)

7. (Canceled)

8. (Currently Amended) The method of claim 1, wherein the first quality metric for the first software is a mean time to failure metric for a service executing at the first group of devices.

9. (Currently Amended) The method of claim 1, further comprising:
receiving third telemetry data from the second group of devices executing a second software;
generating a second quality metric for the second software based on the third telemetry data; and
providing a prediction error based on a difference between the second quality metric for the second software and the predicted quality metric for the first software.

10. (Currently Amended) A computer storage medium storing instructions, which when executed by a processor, cause the processor to:
receive first telemetry data from a first group of devices executing a first software;
generate a first quality metric for the first software based on the first telemetry data;
receive second telemetry data from a second group of devices, wherein the second group of devices is different from the first group of devices;
identify covariates impacting the first quality metric for the first software based on features included in the first telemetry data and the second telemetry data;
identify weights to be assigned to each device in the first group of devices by performing a coarsened exact matching utilizing the identified covariates; [[and]]
for the first software based on the weights assigned to each device in the first group of devices and the identified covariates, wherein the predicted quality metric for the first software indicates how well the first software functions at the second group of devices; and
generate an alarm condition when at least one of the first quality metric for the first software or the predicted quality metric for the first software is less than a threshold.

11. (Currently Amended) The computer storage medium of claim 10, wherein the instructions further cause the processor to utilize a tree-based classifier to identify the covariates impacting the first quality metric for the first software based on the features included in the first telemetry data and the second telemetry data.

12. (Currently Amended) The computer storage medium of claim 11, wherein the tree-based classifier is a random forest classifier.

13. (Currently Amended) The computer storage medium of claim 12, wherein the instructions further cause the processor to train the tree-based classifier with feature data from the first telemetry data and the second telemetry data.

14. (Currently Amended) The computer storage medium of claim 10, wherein the instructions further cause the processor to perform the coarsened exact matching using a subset of the identified covariates that are greater than a threshold.



16. (Canceled)

17. (Currently Amended) A system for generating a predicted quality metric for a first software, the system comprising:
a processor; and
a memory storing instructions, which when executed by the processor, cause the processor to:
receive first telemetry data from each device in a first group of devices executing the first software;
generate a first quality metric for the first software based on the first telemetry data;
receive second telemetry data from a second group of devices, wherein the second group of devices is different from the first group of devices;
identify covariates impacting the first quality metric for the first software based on features included in the first telemetry data and the second telemetry data;
stratify the first and second group of devices based on the identified covariates;
assign a weighting to each device in the first group of devices based on the stratified first and second group of devices;
generate a predicted quality metric for the first software based on the weighting assigned to each device in the first group of devices and the identified covariates, wherein for the first software indicates how well the first software functions at the second group of devices; and

generate an alarm condition when at least one of the first quality metric for the first software or the predicted quality metric for the first software is less than a threshold.

18. (Currently Amended) The system of claim 17, wherein the instructions further cause the processor to utilize a tree-based classifier to identify the covariates impacting the first quality metric for the first software based on the features included in the first telemetry data and the second telemetry data.

19. (Currently Amended) The system of claim 17, wherein the instructions further cause the processor to stratify the first and second group of devices using a subset of the identified covariates that are greater than a threshold.

20. (Canceled)

-- END OF AMENDMENTS --

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

The closest cited prior art, US 2008/0177686 (hereinafter “Buyuktosunoglu”), teaches predicting a metric associated with a computer system. However, Buyuktosunoglu fails to teach “receiving second telemetry data from a second group of devices, wherein the second group of devices is different from the first group of devices; identifying covariates impacting the first quality metric for the first software based on features included in the first telemetry data and the second telemetry data; performing a coarsened exact matching utilizing the identified covariates to generate a predicted quality metric for the first software indicating how well the first software functions at the second group of devices; and generating, by a computing device, an alarm condition when at least one of the first quality metric for the first software or the predicted quality metric for the first software is less than a threshold” as recited in independent Claim 1; and further fails to teach “receive second telemetry data from a second group of devices, wherein the second group of devices is different from the first group of devices; identify covariates impacting the first quality metric for the first software based on features included in the first telemetry data and the second telemetry data; identify weights to be assigned to each device in .
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Qing Chen whose telephone number is 571-270-1071. The Examiner can normally be reached on Monday through Friday from 9:00 AM to 5:00 PM EST.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Wei Zhen, can be reached at 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Qing Chen/
Primary Examiner, Art Unit 2191